[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 04-15939
                           Non-Argument Calendar                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 June 23, 2005
                       Agency Docket No. A95-241-237         THOMAS K. KAHN
                                                                   CLERK
ROBERTO ANTONIO BARBERENA,

                                                              Petitioner,

      versus


U.S. ATTORNEY GENERAL,

                                                              Respondent.

                        __________________________

                 Petition for Review from a Final Order
                  of the Board of Immigration Appeals
                     _________________________
                             (June 23, 2005)
Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Roberto A. Barberena, proceeding pro se, petitions for review of the Board

of Immigration Appeals’ (“BIA’s”) order affirming the Immigration Judge’s
(“IJ’s”) determination denying Barberena asylum and withholding of removal.1

Because Barberena’s removal proceedings commenced after April 1, 1997, the

permanent rules of the Illegal Immigration Reform and Immigrant Responsibility

Act of 1996, Pub. L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996) (“IIRIRA”),

apply. Barberena argues that the IJ erred in finding that Barberena failed to

demonstrate a well-founded fear of persecution due to his political opinions

because Barberena provided substantial evidence of instances of persecution by

the Sandinistas.

A.     Asylum

       The IJ’s factual determinations are reviewed under the substantial evidence

test, and we “must affirm the [IJ]’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Al

Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (quotation omitted).

We review the IJ’s decision in this case, not the BIA’s, because the BIA affirmed

the IJ’s decision without an opinion, thereby making the IJ’s decision the final




       1
         Barberena failed to preserve his United Nations Convention Against Torture and Other
Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”) claim on appeal. Mentioning
his CAT claim in Barberena’s statement of the issues did not sufficiently preserve his claim for
appeal. Rather, Barberena needed to specifically argue for relief under the CAT, and he did not.
See Draper v. Sullivan, 899 F.2d 1127, 1130 n.3 (11th Cir. 1990).

                                               2
agency determination. See Mendoza v. U.S. Atty. Gen., 327 F.3d 1283, 1284 n.1

(11th Cir. 2003).

      An alien who arrives in, or is present in, the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is defined as

             any person who is outside any country of such person’s
             nationality or, in the case of a person having no nationality, is
             outside any country in which such person last habitually
             resided, and who is unable or unwilling to return to, and is
             unable or unwilling to avail himself or herself of the protection
             of, that country because of persecution or a well-founded fear
             of persecution on account of race, religion, nationality,
             membership in a particular social group, or political opinion. . .
             .

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A) (emphasis added). The asylum

applicant carries the burden of proving statutory “refugee” status. See Al Najjar,

257 F.3d at 1284.

      To establish asylum eligibility, the petitioner must establish, with specific

and credible evidence: (1) past persecution on account of a statutorily listed factor,

such as political opinion or (2) a “well-founded fear” that the statutorily listed

factor will cause such future persecution. 8 C.F.R. § 208.13(a),(b). If the

petitioner demonstrates past persecution, he or she is presumed to have a well-

                                           3
founded fear of future persecution unless the government can rebut this

presumption by showing a fundamental change in circumstances in the country or

the ability to avoid future persecution by relocating within the country. 8 C.F.R.

§ 208.13(b)(1). If the petitioner cannot show past persecution, then he or she must

demonstrate a well-founded fear of future persecution that is both subjectively

genuine and objectively reasonable. See Al Najjar, 257 F.3d at 1289. The

subjective component can be proved “by the applicant’s credible testimony that he

or she genuinely fears persecution,” while the objective component “can be

fulfilled either by establishing past persecution or that he or she has a good reason

to fear future persecution.” Id. (quotation omitted).

      The INA does not expressly define “persecution” for purposes of qualifying

as a “refugee.” However, we have stated that “persecution is an extreme concept,

requiring more than a few isolated incidents of verbal harassment or intimidation.”

Sepulveda v. U.S. Atty. Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (quotations

omitted).

      To establish the necessary causal connection between the political opinion

and the feared persecution, the alien must present specific, “detailed facts showing

a good reason to fear that he or she will be singled out for persecution on account

of such an opinion.” Sepulveda, 401 F.3d at 1231 (quotation omitted) (emphasis

                                          4
in original). Furthermore, a refugee must first pursue an “internal resettlement

alternative” in their own country, or establish that this is not possible, before

seeking asylum in the United States. Mazariegos v. U.S. Atty. Gen., 241 F.3d

1320, 1326-27 (11th Cir. 2001).

      In this case, substantial evidence supports the IJ’s finding that Barberena

did not suffer past persecution or have a well-founded fear of persecution on

account of his political activities. Barberena presented only two incidents in

which the Sandinistas allegedly threatened him: (1) his being detained for

questioning for six hours without being physically harmed and (2) his receiving

threatening phone calls, and both of these incidents occurred at least ten years

after Barberena was involved with a group opposing the Sandinistas, and no

evidence was presented directly linking the incidents to the Sandinistas.

Moreover, Barberena stated that his main fear was that the Sandinistas would win

the election in 2001 and be able to harm him if he returned to Nicaragua.

However, the Sandinistas lost the election and the current government is working

with the Sandinistas to try to maintain a more peaceful co-existence.

B.    Withholding of Removal

      The IJ’s factual determination that an alien is not entitled to withholding of

removal must be upheld if it is supported by substantial evidence. See Al Najjar,

                                           5
257 F.3d at 1283-84. An alien is entitled to withholding of removal under the INA

if he or she can show that his or her life or freedom would be threatened on

account of race, religion, nationality, membership in a particular social group, or

political opinion. Mendoza, 327 F.3d at 1287; see also INA § 241(b)(3), 8 U.S.C.

§ 1231(b)(3). As a general rule, however, if “an applicant is unable to meet the

‘well-founded fear’ standard for asylum, he is generally precluded from qualifying

for either asylum or withholding of deportation.” Al Najjar, 257 F.3d at 1292-93

(quotation omitted).

      Because Barberena failed to establish past persecution or a well-founded

fear of persecution sufficient to support his asylum claim, as discussed above, he

cannot establish that he is eligible for withholding of removal under the INA.

      Upon review of the record, and having considered the briefs of the parties,

we discern no reversible error. Based on the foregoing, we deny the petition.

      PETITION DENIED.




                                          6